 1
 2
 3
 4                                                                     10/1/19
 5                                                                         KDI



 6
 7                            UNITED STATES DISTRICT COURT
                                                                          JS-6
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   AARON KIRKPATRICK,                    )     NO. CV 17-8917-CAS (AGR)
                                           )
11                       Petitioner,       )
                                           )     JUDGMENT
12       v.                                )
                                           )
13   T. FOSS, Warden,                      )
                                           )
14                       Respondent.       )
                                           )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the First Amended Petition for Writ of Habeas Corpus in
19   this matter is denied as untimely and dismissed with prejudice.
20
21   DATED:       October 1, 2019          __________________________________
                                                   CHRISTINA A. SNYDER
22                                                United States District Judge
23
24
25
26
27
28
